SULLIVAN, J.,
Concurring. — I concur in the conclusion reached by Chief Justice Stewart on the. grounds: First, that the record shows a policy of insurance was issued by the duly authorized agent of the appellant company and was in force at the time the merchandise was destroyed by fire; second, that the adjustment of the loss was fairly made and the company is bound by that adjustment; third, that the question whether this action was brought within the time provided for by the provisions of the insurance contract cannot be raised for the first time in this court; fourth, that to determine whether the trial court erred in refusing certain instructions requested by the appellant, it is necessary for the appellant to bring to this court all the instructions given upon the trial. But I do not concur on the ground of estoppel suggested in the opinion, nor do I agree with what is said as to the company’s implied agreement by the act of adjustment. By that act it agreed to nothing except the fact that a fire had occurred and the amount of the loss suffered by such fire.
Ailshie, J., concurs with Justice Sullivan.